Citation Nr: 0127506	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a disease associated with exposure to 
a herbicide agent.  

2.  Entitlement to service connection for arteriosclerosis 
obliterans, to include residuals of an aorto-iliac bypass, 
claimed as a disease associated with exposure to a herbicide 
agent.  

3.  Entitlement to service connection for residuals of 
transmetatarsal amputations of the left foot, claimed as 
residuals associated with exposure to a herbicide agent.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a disease associated 
with exposure to a herbicide agent.  

5.  Entitlement to service connection for hyperuricemia, 
claimed as a disease associated with exposure to a herbicide 
agent.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active duty from December 1964 to October 
1972.  He was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He testified at a June 15, 2001 
hearing before the undersigned that he had "service in 
Vietnam, particularly in Cam Ranh Bay" (page 7 of the 
transcript of that hearing).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a VA Form 21-4138, Statement in Support of Claim, of 
November 1994 the veteran's wife indicated that she and the 
veteran were claiming that their child was a helpless child, 
for VA purposes.  It is not clear that this matter has been 
adjudicated by the RO.  This matter is referred to the RO for 
appropriate consideration.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 
66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Here, the July 1999 rating action appealed denied the claims 
on the basis that they were not well grounded.  As noted 
above, a veteran is no longer required to submit a well-
grounded claim.  

Because of the change in the law brought about by the VCAA, 
in conjunction with other reasons noted below, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As to the claim for service connection for peripheral 
neuropathy, it is undisputed that the veteran now has 
diabetes.  A VA diabetes examination in May 1996 yielded a 
diagnosis of diabetes mellitus with neuropathy.  However, Dr. 
Torga reported in October 1996 that the veteran had low back 
pain syndrome probably secondary to degenerative joint 
disease (DJD) or degenerative disc disease (DDD) and 
multisensory deficits.  A VA electromyogram in April 1998 
found bilateral sural neuropathy and bilateral L5 
radiculopathy.  A VA physician reported that the sural 
neuropathy was usually due to a metabolic condition, while 
radiculopathy was usually due to a degenerative condition, 
although neither was due to Agent Orange according to 
information in standard text books.  The nature and etiology 
of the veteran's current neurological symptoms must be 
clearly identified.  Thus, the veteran should be scheduled 
for a VA neurological examination.

As to the claim for arteriosclerotic obliterans, status post 
aorto-iliac bypass, the Board notes that on VA general 
medical examination in January 1997 there was a diagnosis of 
peripheral vascular occlusive disease secondary to diabetes 
mellitus.  The etiology of the veteran's arteriosclerosis 
obliterans, status post aortic-iliac bypass has not been 
specifically addressed.  In this regard, the veteran should 
be scheduled for a VA examination to include an opinion.  

As to the claim for service connection for residuals of 
transmetatarsal amputations of the left foot, a VA diabetes 
examination in May 1996 yielded diagnoses of diabetic 
background retinopathy and diabetic gangrene of the left 
foot.  An October 1994 VA examination yielded a finding that 
the partial amputations of the 4th and 5th metatarsals of the 
veteran's left foot were due to diabetic gangrene.  

As to the claim for service connection for COPD, service 
medical records (SMRs) reflect that in March 1969 it was 
noted that the veteran was exposed to tuberculosis while 
onboard a naval ship in that same month.  On VA pulmonary 
examination in May 1996 it was found that he had chronic 
bilateral inactive stage IV pulmonary tuberculosis.  There is 
a question as to whether the veteran currently has COPD and 
if so, whether such condition is related to service.  To 
address this question, the veteran should be scheduled for a 
VA examination.

As to the claim for service connection for hyperuricemia, Dr. 
Torga indicated in November 1993 and March 1996 that the 
veteran had hyperuricemia of questionable or unknown 
etiology.  VA examination in October 1994 yielded a finding 
of diabetic nephropathy with proteinuria.  However, 
ultrasound testing in March 1994 and January 1997 found no 
abnormality of the veteran's kidneys.  The Board notes that 
there is a question as to whether the veteran currently has a 
kidney disorder, including hyperuricemia and if so, whether 
such condition is related to service.  In an effort to answer 
this question, the veteran should be scheduled for an 
appropriate VA examination.

Lastly, Dr. Torga has reported that the veteran had left foot 
surgery in 1993 and an aorto-iliac bypass in 1994 at the St. 
Lukes Medical Center.  However, these records are not on 
file.  The RO should take appropriate steps to obtain all 
records pertaining to the veteran's claimed disorders.  
Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

The Board notes that, effective July 9, 2001, 38 C.F.R. 
§ 3.309(e) was amended to include "[t]ype 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes" 
as a disease presumptively due to exposure to herbicides for 
those who served in the Republic of Vietnam, as defined at 
38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.313 ('Service in 
Vietnam' includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam) (see also VAOGCPREC 27-97).  

Because it appears that at least some of the conditions for 
which service connection is claimed may be due to Type 2 
diabetes and because the veteran alleges that he served in 
the Republic of Vietnam, the case must be remanded in light 
of the amendment to 38 C.F.R. § 3.309(e) (2001) for 
adjudication of service connection for Type 2 diabetes.  

Although the veteran has not specifically requested 
entitlement to service connection for diabetes, he has 
claimed that the disabilities on appeal are due to his 
exposure to a herbicide agent.  Since it appears that at 
least some of the claimed disabilities may be associated with 
diabetes, and given the recently amended regulation to 
include Type 2 diabetes as a presumptive disease associated 
with exposure to herbicide agents, the Board concludes that 
the record, to include the veteran's personal testimony 
presented at his personal hearing, raises the informal claim 
of entitlement to service connection for diabetes as an 
inferred issue, which the RO has not had the opportunity to 
address.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should obtain the veteran's 
service personnel records and it should 
be ascertained whether he had any service 
in the Republic of Vietnam, as defined by 
VA regulations.  All efforts to document 
Vietnam service must be documented.  In 
addition, the RO should give the veteran 
an opportunity to submit evidence of 
actual Agent Orange exposure during his 
Vietnam service.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, both VA and non-
VA, who treated the veteran for the 
conditions claimed herein, to include 
diabetes.  

This should include all records of Dr. 
Torga and Dr. Remandaban, as well as 
records from the Santa Tomas University 
Hospital (where a March 1994 ultrasound 
was performed) and the St. Lukes Medical 
Center (where surgery was performed in 
1993 and 1994).  

After the requested information and any 
necessary authorization have been 
received, all records not already 
included in the claims folder should be 
obtained.  Once obtained, all records 
must be associated with the claims 
folder.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran so notified and informed that he 
should obtain such records, if they 
exist.  

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of any peripheral 
neuropathy; vascular impairment; renal 
impairment, to include hyperuricemia; and 
residuals of amputations.  If practical, 
the claims folder is to be made available 
to the medical examiner, along with a 
copy of this remand, for use in the study 
of the case.  All appropriate tests and 
studies, including x-rays, should be 
performed and all clinical findings 
should be reported in detail.  

The examiner must specifically state 
whether the veteran currently has the 
claimed condition.  Thereafter, the 
examiner should specifically state 
whether such conditions are at least as 
likely as not due to Type 2 diabetes or 
to service, including verified or 
presumed exposure to herbicides in 
Vietnam.  Moreover, the examiner must 
state whether the veteran currently has 
COPD or pulmonary tuberculosis due to 
service, including inservice exposure to 
tuberculosis.  

All examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a legible report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on this claim.  A complete 
rationale must be given for all opinions 
given.  The examiner should base all 
opinions on examination findings, 
historical records, and medical 
principles.  

4.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.   

6.  Thereafter, the RO should readjudicate 
all claims of service connection, to 
include diabetes, on direct, secondary and 
as a disease associated with exposure to 
herbicidal agents bases.  The RO should 
specifically render a finding as to 
whether the veteran had service in the 
Republic of Vietnam for the purpose of any 
grant of service connection for 
disabilities due to exposure to herbicides 
in Vietnam.  

7.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


